                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6         UNITED STATES OF AMERICA,                       CASE NO. 13-cr-00189-YGR-1
                                   7                     Plaintiff,
                                                                                             ORDER DENYING MOTION TO PRESENT
                                   8               vs.                                       POSITION ON TIMELINESS OF SECTION
                                                                                             2255 MOTION WITHOUT PREJUDICE
                                   9         WOOLFOLK,
                                                                                             Re: Dkt. No. 51
                                  10                     Defendant.

                                  11

                                  12             The Court has received and reviewed defendant Levertis Woolfolk’s Motion to Present
Northern District of California
 United States District Court




                                  13   Position on the Timeliness of 2255 Motion. (Dkt. No. 51 (“Timeliness Motion”).) Therein,

                                  14   defendant appears to argue that his motion to vacate, set aside, or correct a sentence pursuant to 28

                                  15   U.S.C. section 2255, (Dkt. No. 36 (“Section 2255 Motion”)), is timely as a matter of law.

                                  16   Namely, he makes the following argument, which he did not make in his original Section 2255

                                  17   Motion:

                                  18             This court held petitioner was procedurally time-barred under the AEDPA without
                                  19             consideration of the Supreme Court’s holding in Martinez v. Ryan . . . and Trevino
                                                 v. Thaler . . . , that modified the rule in Coleman v. Thompson, . . . which allows a
                                  20             defendant’s claim to be heard on the merits, provided petitioner had demonstrated
                                                 (1) counsel had been constitutionally ineffective for failing to raise the claims and
                                  21             (2) the claims had merit.
                                  22   (Timeliness Motion at ECF p. 1 (citations and internal quotation marks omitted); see also Dkt. No.
                                  23   55 at ECF p. 3.) In support of this assertion, defendant makes a series of assertions that his trial
                                  24   counsel was ineffective. (Timeliness Motion at ECF p.1.) He then concludes that he has “shown
                                  25   that counsel was not acting as effective counsel and the procedural default should be excused
                                  26   pursuant to the holdings of Martinez v. Ryan, supra; Trevino v. Thaler, supra; and Coleman v.
                                  27   Thompson[,] supra.” (Id. at ECF p. 2.)
                                  28   ///
                                   1          Defendant’s reliance on these cases is unavailing, as they all concern the procedural default

                                   2   doctrine, under which a federal court will not review the merits of claims, including constitutional

                                   3   claims, that a state court declined to hear because the prisoner failed to abide by a state procedural

                                   4   rule. Martinez v. Ryan, 566 U.S. 1, 9 (2012). This doctrine is not without exceptions. Under

                                   5   Coleman v. Thompson, 501 U.S. 722 (1991), a prisoner may obtain federal review of a defaulted

                                   6   claim by showing cause for the default and prejudice from a violation of federal law. Id. at 750.

                                   7   Generally speaking, in state proceedings, where the petitioner has no federal constitutional right to

                                   8   counsel, negligence on the part of counsel will not constitute “cause” to excuse the default. Id. at

                                   9   752–53. In Martinez, the United States Supreme Court carved out a narrow exception to the

                                  10   general rule of Coleman, concluding as follows:

                                  11          Where, under state law, claims of ineffective assistance of trial counsel must be
                                              raised in an initial-review collateral proceeding, a procedural default will not bar a
                                  12          federal habeas court from hearing a substantial claim of ineffective assistance at trial
Northern District of California
 United States District Court




                                              if, in the initial-review collateral proceeding, there was no counsel or counsel in that
                                  13          proceeding was ineffective.
                                  14   Martinez, 566 U.S. at 17. Trevino v. Thaler, 569 U.S. 413 (2013) slightly modified Martinez to
                                  15   allow a finding of “cause” where it is “highly unlikely” that a defendant will have a meaningful
                                  16   opportunity to raise an ineffective-assistance-of-trial-counsel claim on direct appeal. Id. at 429.
                                  17          Here, defendant was not convicted in state court, nor did he suffer ineffective assistance of
                                  18   counsel in a state collateral proceeding. Rather, he pleaded guilty and was convicted by this
                                  19   federal Court and claims to have experienced ineffective assistance of his federal trial counsel.
                                  20   The procedural default rule does not apply in such circumstances.1
                                  21

                                  22          1
                                                  In any event, the procedural default doctrine is distinct from the federal statute of
                                  23   limitations question at issue here, and it does not suggest that ineffective assistance of counsel at
                                       an initial collateral review proceeding affords a basis for equitable tolling of the federal habeas
                                  24   statute of limitations. See, e.g., White v. Martel, 601 F.3d 882, 884 (9th Cir. 2010) (holding that
                                       the adequacy analysis used to decide procedural default issues was inapplicable to the
                                  25   determination of whether a federal habeas petition is time-barred under AEDPA’s statute of
                                       limitations); see also McKinnie v. Long, No. EDCV 12-2102-VBF (RNB), 2013 WL 1890618, at
                                  26   *8 (C.D. Cal. Apr. 5, 2013) (“Martinez dealt solely with the state procedural default doctrine,
                                       which is entirely different from the issue presented here of whether petitioner’s claims are time
                                  27   barred under the AEDPA statute of limitations.”); Felix v. Cate, No. CV 11-7713-JHN (RNB),
                                       2012 WL 2874398, at *10 (C.D. Cal. May 8, 2012) (rejecting assertion that Martinez affords a
                                  28   basis for equitable tolling of AEDPA’s statute of limitations), report and recommendation
                                       adopted, No. CV 11-7713-MWF (RNB), 2012 WL 2873891 (C.D. Cal. July 13, 2012).
                                                                                           2
                                   1          Defendant must instead present “facts to support equitable tolling[,]” which he has failed

                                   2   to do. (Dkt. No. 49 at 2.) For context, the Antiterrorism and Effective Death Penalty Act

                                   3   (“AEDPA”) places a one-year limitations period on the filing of federal petitions for writs of

                                   4   habeas corpus by state prisoners seeking relief under 28 U.S.C. § 2254 and federal prisoners

                                   5   seeking relief under 28 U.S.C. § 2255. Relevant here, a motion to vacate, set aside, or correct a

                                   6   federal sentence under 28 U.S.C. section 2255 must be filed within one year of the latest of the

                                   7   date on which: (1) the judgment of conviction became final; (2) an impediment to making a

                                   8   motion created by governmental action was removed, if such action prevented the petitioner from

                                   9   making a motion; (3) the right asserted was recognized by the Supreme Court, if the right was

                                  10   newly recognized by the Supreme Court and made retroactive to cases on collateral review; or (4)

                                  11   the facts supporting the claim or claims presented could have been discovered through the

                                  12   existence of due diligence. 28 U.S.C. § 2255(f). In appropriate circumstances, AEDPA’s one-
Northern District of California
 United States District Court




                                  13   year statute of limitations may be subject to equitable tolling. Holland v. Florida, 560 U.S. 631,

                                  14   649 (2010). “[A] petitioner is entitled to equitable tolling only if he shows (1) that he has been

                                  15   pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way and

                                  16   prevented timely filing.” Id. (internal quotation marks omitted); accord Miles v. Prunty, 187 F.3d

                                  17   1104, 1107 (9th Cir. 1999) (“When external forces, rather than a petitioner’s lack of diligence,

                                  18   account for the failure to file a timely claim, equitable tolling of the statute of limitations may be

                                  19   appropriate.”). The diligence required to establish entitlement to equitable tolling is “reasonable

                                  20   diligence.” Holland, 631 U.S. at 653.

                                  21          Defendant bears the burden of showing that “extraordinary circumstances were the cause

                                  22   of his untimeliness.” Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003) (internal quotation

                                  23   marks omitted). Where a petitioner fails to show “any causal connection” between the grounds

                                  24   upon which he asserts a right to equitable tolling and his inability to file a timely federal habeas

                                  25   application, the equitable tolling claim will be denied. Gaston v. Palmer, 417 F.3d 1030, 1034–35

                                  26   (9th Cir. 2005). Further, such petitioner must show that “his untimeliness was caused by an

                                  27   external impediment and not by his own lack of diligence.” Bryant v. Ariz. Attorney General, 499

                                  28   F.3d 1056, 1061 (9th Cir. 2007) (citing Roy v. Lampert, 465 F.3d 964, 973 (9th Cir. 2006)).
                                                                                          3
                                   1          The Court understands that defendant seeks relief under section 2255 based on a claim of

                                   2   ineffective assistance of counsel. (See Timeliness Motion at ECF p. 1 (“Petitioner in his original

                                   3   [Section 2255 Motion] showed that Counsel was not acting as effective counsel guaranteed under

                                   4   the Sixth [A]mendment . . . .”).) Accordingly, he should address whether there are grounds for

                                   5   equitable tolling to excuse his delay of almost two years in filing his Section 2255 Motion,

                                   6   including the causal connection between the purported ineffective assistance and the delay, rather

                                   7   than rely on the inapplicable doctrine of procedural default.

                                   8          In light of the foregoing, defendant’s Timeliness Motion is DENIED. However, given

                                   9   defendant’s pro se status and his misplaced reliance on inapplicable Supreme Court authority, and

                                  10   in order to effectuate the Ninth Circuit’s mandate, (see Dkt. No. 47), such denial shall be

                                  11   WITHOUT PREJUDICE. The Court will afford defendant one more opportunity to present his

                                  12   position on the timeliness of his Section 2255 Motion. By no later than Friday, April 19, 2019,
Northern District of California
 United States District Court




                                  13   defendant may file a renewed motion, not to exceed five (5) pages. Any response thereto may not

                                  14   exceed five (5) pages and shall be filed within fourteen (14) days of the filing of defendant’s

                                  15   renewed motion. Briefing on defendant’s renewed motion will be deemed completed as of the

                                  16   date of the filing of the government’s response.

                                  17          Failure by defendant to file a timely renewed motion may result in the denial of his Section

                                  18   2255 Motion as untimely.

                                  19          This Order terminates Docket Number 51.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: March 5, 2019
                                                                                                   YVONNE GONZALEZ ROGERS
                                  23                                                          UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
